Citation Nr: 1436712	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Construing the claim for service connection for depression liberally, the Board recharacterizes it as one for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  Also during the hearing, the undersigned granted the motion to advance this appeal on the Board's docket.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of such file reveals that some of the documents are relevant to the issues on appeal and are not duplicative of the evidence in the paper claims file.  However, such evidence was considered by the Agency of Original Jurisdiction (AOJ), in its preparation of the December 2013 supplemental statement of the case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Veteran claims that he first developed a lumbar spine disorder and gout in service, and that such disorders have continued to the present.  He further claims that his psychiatric disorder developed secondary to the claimed lumbar spine disorder and gout.  (July 2014 Board hearing).  

In regards to the gout claim, given the Veteran's report that his gout started in service and recent VA medical records documenting treatment for gout (such as ones from December 2013), the Board finds that a remand is necessary to afford the Veteran a VA examination with etiological opinion in order to adjudicate his claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As to the acquired psychiatric disorder claim, that issue is inextricably intertwined with the ones for service connection for gout and a lumbar spine disorder.  The Veteran contends that his psychiatric disorder developed due to his pain from his other claimed disorders.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Indeed, a November 27, 2012 VA medical record documents an impression of mood disorder due to "general medical ; chronic pain anxiety nos".  

In regards to all the claims, during the July 2014 Board hearing, the Veteran reported that he had recently started receiving Social Security Administration (SSA) benefits.  A remand is necessary to obtain any determination pertinent to the claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Also, the Board notes that the most recent VA medical records associated with the claims file are from the VA Medical Center in Fayetteville, dated in December 2013.  More recent VA medical records may be available and should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  (a) The AOJ should obtain VA treatment records from the Fayetteville VA Medical Center (dated from December 2013 to the present).  

(b)  The AOJ should also contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).                       

2.  After all records and/or responses received from have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed gout.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:


(a)  Does the Veteran currently have chronic gout?  

If possible, the VA medical opinion provider should reconcile, the findings of the prior medical records documenting gout or complaints of gout.  If reconciliation is not possible, the VA medical opinion provider should explain how he/she reached her opinion as to the current diagnosis.

(b)  Is it at least as likely as not that any gout disorder is related to the Veteran's active service?  The examiner should specifically consider the Veteran's reports of gout developing in his feet during service.  (July 2014 Board hearing).  The fact that it may not have been recorded in the service treatment records is not determinative.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

3.  After the above development has been accomplished, the AOJ should review the evidence of record and determine whether further development is necessary - possibly including an additional VA medical opinion to consider newly associated evidence in regards to lumbar spine disorder or a VA examination to determine the etiology of the claimed psychiatric disorder - and obtain any development deemed necessary.

4.  When the development necessary has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

